No. 1:20-ap-00028       Doc 63    Filed 03/31/21   Entered 03/31/21 23:36:30       Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHER DISTRICT OF WEST VIRGINIA

In re:

EMERALD GRANDE, LLC                                        Case No. 1:17-bk-00021

            Debtor.                                        Chapter 11
_________________________

EMERALD GRANDE, LLC

                Plaintiff,                                 Adv. Proc. No. 1:20-ap-00028

v.

KM HOTELS, LLC,

And

SAFE HARBOR TITLE COMPANY, LLC,

                Defendants

                     ORDER GRANTING EMERALD GRANDE, LLC’S
                        MOTION FOR SUMMARY JUDGMENT

         This matter is before the Court on Plaintiff Emerald Grande, LLC’s Motion for Summary

Judgment (the “Motion”). Upon consideration of the Motion and the record before the Court, it is

hereby ORDERED that Plaintiff Emerald Grande, LLC’s Motion for Summary Judgment is

GRANTED.

         It is further ORDERED that Plaintiff Emerald Grande is granted summary judgment as to

KM Hotels, LLC under Count I (breach of contract) and as to Safe Harbor Title Company, LLC

under Count II (breach of escrow agreement).
No. 1:20-ap-00028     Doc 63   Filed 03/31/21   Entered 03/31/21 23:36:30   Page 2 of 2




Submitted by:

/s/ Steven L. Thomas
Steven L. Thomas (WVSB # 3738)
Robert L. Bandy (WVSB # 7419)
Kay Casto & Chaney PLLC
P.O. Box 2031
Charleston, West Virginia 25327
Tel: (304) 345-8900
Fax: (304) 345-8909
sthomas@kaycasto.com
rbandy@kaycasto.com
   Counsel to Emerald Grande, LLC




                                           2
